DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on December 22, 2020, claims 19-38 are now pending for examination in the application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/19/21 and 08/24/21 has been considered by the Examiner and made of record in the application file.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10877960.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10877960 contain every element of claims 19-38 of the instant application and as such anticipates claims 19-38 of the instant application.
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the US Patent No. 10877960 to arrive at the current claims by omitting elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Application 16950027
US Patent No. 10877960
19. A method of normalizing user identification across disparate local systems, the method comprising: 
based on creation of a user account on a local system that enables a particular user to use the local system, electronically receiving a user creation message at a central system and from the local system, the user creation message having a set of aliases which includes a particular alias that is based on a particular local user identifier that uniquely identifies the particular user to the local system, the particular user being an organization; 
on a set of databases of the central system, electronically performing an alias recognition operation that attempts to recognize each alias of the set of aliases of the user creation message, the set of databases including (i) a master user database having master user entries which match users of the disparate local systems to master user identifiers that uniquely identify the users to the central system and (ii) an alias database having alias entries which match stored aliases to the master user identifiers, the stored aliases being based on local user identifiers that uniquely identify the users to the disparate local systems, the alias recognition operation providing an alias recognition result identifying any alias of the set of aliases of the user creation message that is recognized by the central system; and 
electronically performing an update operation on the set of databases based on the alias recognition result, the update operation updating the set of databases so that the central system is operative to identify the particular user based on each alias of the set of aliases of the user creation message.

1. A method of normalizing user identification across disparate local systems, the method comprising: 
based on creation of a user account on a local system that enables a particular user to use the local system, electronically receiving a user creation message at a central system and from the local system, the user creation message having a set of aliases which includes a particular alias that is based on a particular local user identifier that uniquely identifies the particular user to the local system; 

on a set of databases of the central system, electronically performing an alias recognition operation that attempts to recognize each alias of the set of aliases of the user creation message, the set of databases including (i) a master user database having master user entries which match users of the disparate local systems to master user identifiers that uniquely identify the users to the central system and (ii) an alias database having alias entries which match aliases to the master user identifiers, the aliases being based on local user identifiers that uniquely identify the users to the disparate local systems, the alias recognition operation providing an alias recognition result identifying any alias of the set of aliases of the user creation message that is recognized by the central system; and 

electronically performing an update operation on the set of databases based on the alias recognition result, the update operation updating the set of databases so that the central system is operative to identify the particular user based on each alias of the set of aliases of the user creation message; 

wherein electronically receiving the user creation message includes obtaining, as part of the user creation message, a particular user description that describes the particular user; wherein, when electronically performing the update operation on the set of databases, the central system is operative to: when the alias recognition result identifies no alias of the set of aliases of the user creation message as being recognized by the central system, perform a new user operation that (i) adds a new master user entry to the master user database, the new master user entry matching a new master user identifier to the particular user description that describes the particular user and (ii) adds a set of new alias entries to the alias database, the set of new alias entries matching each alias of the set of aliases of the user creation message to the new master user identifier, and when the alias recognition result identifies an alias of the set of aliases of the user creation message as being recognized by the central system, perform an existing user operation that (i) retrieves an existing master user identifier from an existing alias entry of the alias database based on the alias of the set of aliases of the user creation message that is recognized by the central system, and (ii) adds a set of new alias entries to the alias database, the set of new alias entries matching each unrecognized alias of the set of aliases of the user creation message to the existing master user identifier retrieved from the existing alias entry; wherein electronically receiving the user creation message further includes: 
obtaining, as each alias of the set of aliases of the user creation message, (i) a local system identifier which uniquely identifies one of the disparate local systems and (ii) a respective local user identifier which uniquely identifies the particular user to that one of the disparate local systems; and wherein the particular user is an organization that utilizes a sets of services provided by the disparate local systems, each disparate local system being operative to provide a different service to the organization.
30. A computer program product having a non-transitory computer readable medium that stores a set of instructions to normalize user identification across disparate local systems, the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
based on creation of a user account on a local system that enables a particular user to use the local system, electronically receiving a user creation message at a central system and from the local system, the user creation message having a set of aliases which includes a particular alias that is based on a particular local user identifier that uniquely identifies the particular user to the local system, the particular user being an organization; 
on a set of databases of the central system, electronically performing an alias recognition operation that attempts to recognize each alias of the set of aliases of the user creation message, the set of databases including (i) a master user database having master user entries which match users of the disparate local systems to master user identifiers that uniquely identify the users to the central system and (ii) an alias database having alias entries which match stored aliases to the master user identifiers, the stored aliases being based on local user identifiers that uniquely identify the users to the disparate local systems, the alias recognition operation providing an alias recognition result identifying any alias of the set of aliases of the user creation message that is recognized by the central system; and 
electronically performing an update operation on the set of databases based on the alias recognition result, the update operation updating the set of databases so that the central system is operative to identify the particular user based on each alias of the set of aliases of the user creation message.

12. A computer program product having a non-transitory computer readable medium that stores a set of instructions to normalize user identification across disparate local systems; 
the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
based on creation of a user account on a local system that enables a particular user to use the local system, electronically receiving a user creation message at a central system and from the local system, the user creation message having a set of aliases which includes a particular alias that is based on a particular local user identifier that uniquely identifies the particular user to the local system; on a set of databases of the central system, electronically performing an alias recognition operation that attempts to recognize each alias of the set of aliases of the user creation message, the set of databases including (i) a master user database having master user entries which match users of the disparate local systems to master user identifiers that uniquely identify the users to the central system and (ii) an alias database having alias entries which match aliases to the master user identifiers, the aliases being based on local user identifiers that uniquely identify the users to the disparate local systems, the alias recognition operation providing an alias recognition result identifying any alias of the set of aliases of the user creation message that is recognized by the central system; and 

electronically performing an update operation on the set of databases based on the alias recognition result, the update operation updating the set of databases so that the central system is operative to identify the particular user based on each alias of the set of aliases of the user creation message; wherein electronically receiving the user creation message includes obtaining, as part of the user creation message, a particular user description that describes the particular user; wherein, when electronically performing the update operation on the set of databases, the central system is operative to: 

when the alias recognition result identifies no alias of the set of aliases of the user creation message as being recognized by the central system, perform a new user operation that (i) adds a new master user entry to the master user database, the new master user entry matching a new master user identifier to the particular user description that describes the particular user and (ii) adds a set of new alias entries to the alias database, the set of new alias entries matching each alias of the set of aliases of the user creation message to the new master user identifier, and when the alias recognition result identifies an alias of the set of aliases of the user creation message as being recognized by the central system, perform an existing user operation that (i) retrieves an existing master user identifier from an existing alias entry of the alias database based on the alias of the set of aliases of the user creation message that is recognized by the central system, and (ii) adds a set of new alias entries to the alias database, the set of new alias entries matching each unrecognized alias of the set of aliases of the user creation message to the existing master user identifier retrieved from the existing alias entry; 

wherein electronically receiving the user creation message further includes: obtaining, as each alias of the set of aliases of the user creation message, (i) a local system identifier which uniquely identifies one of the disparate local systems and (ii) a respective local user identifier which uniquely identifies the particular user to that one of the disparate local systems; and wherein the particular user is an organization that utilizes a sets of services provided by the disparate local systems, each disparate local system being operative to provide a different service to the organization.
34. An electronic apparatus that normalizes user identification across disparate local systems, the apparatus comprising: 
a communications interface; 
memory; and 
control circuitry coupled to the communications interface and the memory, the memory storing instructions that, when carried out by the control circuitry, cause the control circuitry to: 
based on creation of a user account on a local system that enables a particular user to use the local system, electronically receive a user creation message at a central system and from the local system, the user creation message having a set of aliases which includes a particular alias that is based on a particular local user identifier that uniquely identifies the particular user to the local system, the particular user being an organization; 
on a set of databases of the central system, electronically perform an alias recognition operation that attempts to recognize each alias of the set of aliases of the user creation message, the set of databases including (i) a master user database having master user entries which match users of the disparate local systems to master user identifiers that uniquely identify the users to the central system and (ii) an alias database having alias entries which match stored aliases to the master user identifiers, the stored aliases being based on local user identifiers that uniquely identify the users to the disparate local systems, the alias recognition operation providing an alias recognition result identifying any alias of the set of aliases of the user creation message that is recognized by the central system; and 
electronically perform an update operation on the set of databases based on the alias recognition result, the update operation updating the set of databases so that the central system is operative to identify the particular user based on each alias of the set of aliases of the user creation message.

15. An electronic apparatus that normalizes user identification across disparate local systems, comprising: 
a communications interface; 
memory; and 
control circuitry coupled to the communications interface and the memory, the memory storing instructions that, when carried out by the control circuitry, cause the control circuitry to: 
based on creation of a user account on a local system that enables a particular user to use the local system, electronically receive a user creation message at a central system and from the local system through the communications interface, the user creation message having a set of aliases which includes a particular alias that is based on a particular local user identifier that uniquely identifies the particular user to the local system, on a set of databases of the central system, electronically perform an alias recognition operation that attempts to recognize each alias of the set of aliases of the user creation message, the set of databases including (i) a master user database having master user entries which match users of the disparate local systems to master user identifiers that uniquely identify the users to the central system and (ii) an alias database having alias entries which match aliases to the master user identifiers, the aliases being based on local user identifiers that uniquely identify the users to the disparate local systems, the alias recognition operation providing an alias recognition result identifying any alias of the set of aliases of the user creation message that is recognized by the central system, and electronically perform an update operation on the set of databases based on the alias recognition result, the update operation updating the set of databases so that the central system is operative to identify the particular user based on each alias of the set of aliases of the user creation message; 

wherein the control circuitry, when electronically receiving the user creation message, is constructed and arranged to obtain, as part of the user creation message, a particular user description that describes the particular user; 
wherein the control circuitry, when electronically performing the update operation on the set of databases, is constructed and arranged to: 

when the alias recognition result identifies no alias of the set of aliases of the user creation message as being recognized by the central system, perform a new user operation that (i) adds a new master user entry to the master user database, the new master user entry matching a new master user identifier to the particular user description that describes the particular user and (ii) adds a set of new alias entries to the alias database, the set of new alias entries matching each alias of the set of aliases of the user creation message to the new master user identifier, and when the alias recognition result identifies an alias of the set of aliases of the user creation message as being recognized by the central system, perform an existing user operation that (i) retrieves an existing master user identifier from an existing alias entry of the alias database based on the alias of the set of aliases of the user creation message that is recognized by the central system, and (ii) adds a set of new alias entries to the alias database, the set of new alias entries matching each unrecognized alias of the set of aliases of the user creation message to the existing master user identifier retrieved from the existing alias entry; 

wherein the control circuitry, when electronically receiving the user creation message, is further constructed and arranged to: obtain, as each alias of the set of aliases of the user creation message, (i) a local system identifier which uniquely identifies one of the disparate local systems and (ii) a respective local user identifier which uniquely identifies the particular user to that one of the disparate local systems; and wherein the particular user is an organization that utilizes a sets of services provided by the disparate local systems, each disparate local system being operative to provide a different service to the organization.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 25-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Routson et al. (US Pub. No. 20070192122).
As to claim 19, Routson teaches a method of normalizing user identification across disparate local systems, the method comprising: 
based on creation of a user account on a local system that enables a particular user to use the local system, electronically receiving a user creation message at a central system and from the local system, the user creation message having a set of aliases which includes a particular alias that is based on a particular local user identifier that uniquely identifies the particular user to the local system, the particular user being an organization (See Routson et al. Fig. 2A, 209); 
on a set of databases of the central system, electronically performing an alias recognition operation that attempts to recognize each alias of the set of aliases of the user creation message, the set of databases including (i) a master user database having master user entries which match users of the disparate local systems to master user identifiers that uniquely identify the users to the central system and (ii) an alias database having alias entries which match stored aliases to the master user identifiers, the stored aliases being based on local user identifiers that uniquely identify the users to the disparate local systems, the alias recognition operation providing an alias recognition result identifying any alias of the set of aliases of the user creation message that is recognized by the central system (See Routson Fig. 1, 106 and Fig 5B, 514 ” Matching and filtering process 514 does the filtering based on PID data 404 found in CLIC database 112. In this case, the PID information 404 relates to John B. Doe. Therefore, information pertaining to John B. Doe, i.e., names, addresses, SSN information, and phone numbers, all of which could be related to John B. Doe, are passed by matching and filtering process 514, and then during step 206 are consolidated into the example centralized repository for sample external data 108A. Two particular items of data which have been extracted from the external database(s) 106 and consolidated into the centralized repository are a data record 606 pertaining to a consumer J B Doe and a data record 608 pertaining to a business owned by a J B Doe”); and 
electronically performing an update operation on the set of databases based on the alias recognition result, the update operation updating the set of databases so that the central system is operative to identify the particular user based on each alias of the set of aliases of the user creation message (See Routson, See Paragraph 122, “updates are made to a data record for a customer anywhere in the business, suitable updates are also made to other data records for the same customer, stored on other databases throughout the business”).

As to claim 25, Routson teaches the method of claim 19, wherein electronically receiving the user creation message further includes obtaining, as each alias of the set of aliases of the user creation message, a local system identifier which uniquely identifies one of the disparate local systems (See Routson, Paragraph 82, “wherein external data 106 is searched and filtered; and step 206 of method 201, wherein the filtered external data is consolidated into the centralized repository for external data 108. As shown in FIG. 5A, there are a variety of possible sources 106 for external personal identification (PID) information. These sources 106 include US Postal Service change of address data 502, credit history collected prior to FCRA and GLBA 504, marketing, demographic, and survey data files 506, sources of credit data 508, other United States Postal Service data 510, phone directories 511, and public and court record files 512”).

As to claim 26, Routson teaches the method of claim 19, wherein: 
electronically receiving the user creation message includes obtaining, as part of the user creation message, a particular user description that describes the particular user (See Routson Fig. 1, 106 and Fig 5B, 514 ” Matching and filtering process 514 does the filtering based on PID data 404 found in CLIC database 112. In this case, the PID information 404 relates to John B. Doe. Therefore, information pertaining to John B. Doe, i.e., names, addresses, SSN information, and phone numbers, all of which could be related to John B. Doe, are passed by matching and filtering process 514, and then during step 206 are consolidated into the example centralized repository for sample external data 108A. Two particular items of data which have been extracted from the external database(s) 106 and consolidated into the centralized repository are a data record 606 pertaining to a consumer J B Doe and a data record 608 pertaining to a business owned by a J B Doe”); and 
when electronically performing the update operation on the set of databases, the central system is operative to: 
when the alias recognition result identifies no alias of the set of aliases of the user creation message as being recognized by the central system, perform a new user operation that (i) adds a new master user entry to the master user database, the new master user entry matching a new master user identifier to the particular user description that describes the particular user and (ii) adds a set of new alias entries to the alias database, the set of new alias entries matching each alias of the set of aliases of the user creation message to the new master user identifier, and when the alias recognition result identifies a particular alias as being recognized by the central system, perform an existing user operation that (i) retrieves an existing master user identifier from an existing alias entry of the alias database based on the particular alias that is recognized by the central system, and (ii) adds a set of new alias entries to the alias database, the set of new alias entries matching each unrecognized alias of the set of aliases of the user creation message to the existing master user identifier retrieved from the existing alias entry (See Routson, Paragraphs 83 “These external database(s) 106 which constitute the possible sources of PID are searched for PID information at step 204, wherein only some of the available data is actually selected through a matching and filtering process 514, before being consolidated in step 206 into the centralized repository for external data 108. As shown in FIG. 5A, matching and filtering process 514 relies on data from CLIC database 112 to perform its matching and filtering functions. Specifically, the matching and filtering process 514 only collects PID information which is reasonably likely to be related to information on customers in the CLIC database 112. PID information which is not likely to be related to customers in the CLIC database 112 is filtered out during the matching and filtering process 514”).

As to claim 27, Routson teaches the method of claim 26, wherein: 
the local user identifiers that uniquely identify the users to the disparate local systems are generated by the disparate local systems (name variations, See Fig. 5B); and 
the new master user identifier is generated by the central system (name variations, See Fig. 5B).

As to claim 28, Routson teaches the method of claim 26, wherein: 
the local user identifiers that uniquely identify the users to the disparate local systems are generated by the disparate local systems (name variations, See Fig. 5B); and 
the existing master user identifier is generated by the central system (name variations, See Fig. 5B).

As to claim 29, Routson teaches the method of claim 26, wherein: 
the set of aliases of the user creation message includes exactly one alias, the exactly one alias being the particular alias (See Routson, Paragraphs 108-109 “Now returning to FIG. 9 and example 900, the method of step 702, involving linking rules, is exemplified. The initial linking rules associate John B. Doe 404 and J B Doe 606 based on a high probability partial name match and an exact address match. The initial linking rules associate J B Doe 606 and J B Doe 914 based on an exact name match, a city and state match, and a work phone match. Finally, the initial linking rules also associate J B Doe 912 and J B Doe 914 based on an exact name match and an exact business address match. vThrough this series of links, namely John B. Doe 404.fwdarw.J B Doe 606, followed by J B Doe 606.fwdarw.J B Doe 914, and then J B Doe 914.fwdarw.J B Doe 912, we arrived at the linkage John B. Doe 404=J B Doe 912. Based on the set of rules, then, two separate customers 404 and 912, with two separate accounts 402 and 910 respectively, can now be linked to each other. FIG. 9B shows this initial linking recommendation 704a”); and 
adding the set of new alias entries to the alias database includes, based on the exactly one alias, creating exactly one new entry in the alias database, the exactly one new entry matching the exactly one alias to the new master user identifier that is generated by the central system (See Routson, Paragraphs 108-109 “Now returning to FIG. 9 and example 900, the method of step 702, involving linking rules, is exemplified. The initial linking rules associate John B. Doe 404 and J B Doe 606 based on a high probability partial name match and an exact address match. The initial linking rules associate J B Doe 606 and J B Doe 914 based on an exact name match, a city and state match, and a work phone match. Finally, the initial linking rules also associate J B Doe 912 and J B Doe 914 based on an exact name match and an exact business address match. vThrough this series of links, namely John B. Doe 404.fwdarw.J B Doe 606, followed by J B Doe 606.fwdarw.J B Doe 914, and then J B Doe 914.fwdarw.J B Doe 912, we arrived at the linkage John B. Doe 404=J B Doe 912. Based on the set of rules, then, two separate customers 404 and 912, with two separate accounts 402 and 910 respectively, can now be linked to each other. FIG. 9B shows this initial linking recommendation 704a”).
As to claim 30, Routson teaches a computer program product having a non-transitory computer readable medium that stores a set of instructions to normalize user identification across disparate local systems, the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
based on creation of a user account on a local system that enables a particular user to use the local system, electronically receiving a user creation message at a central system and from the local system, the user creation message having a set of aliases which includes a particular alias that is based on a particular local user identifier that uniquely identifies the particular user to the local system, the particular user being an organization; 
on a set of databases of the central system, electronically performing an alias recognition operation that attempts to recognize each alias of the set of aliases of the user creation message, the set of databases including (i) a master user database having master user entries which match users of the disparate local systems to master user identifiers that uniquely identify the users to the central system and (ii) an alias database having alias entries which match stored aliases to the master user identifiers, the stored aliases being based on local user identifiers that uniquely identify the users to the disparate local systems, the alias recognition operation providing an alias recognition result identifying any alias of the set of aliases of the user creation message that is recognized by the central system; and 
electronically performing an update operation on the set of databases based on the alias recognition result, the update operation updating the set of databases so that the central system is operative to identify the particular user based on each alias of the set of aliases of the user creation message.


With respect to claim 31, it is rejected on grounds corresponding to above rejected claim 26, because claim 31 is substantially equivalent to claim 26.

With respect to claim 32, it is rejected on grounds corresponding to above rejected claim 25, because claim 32 is substantially equivalent to claim 25.

As to claim 33, Routson teaches the computer program product of claim 30, wherein electronically receiving the user creation message includes obtaining, as the particular alias, an identifier combination created by the local system, the identifier combination including the particular local user identifier combined with a local system identifier that uniquely identifies the local system among the disparate local systems (name variations, See Fig. 5B).

As to claim 34, Routson teaches an electronic apparatus that normalizes user identification across disparate local systems, the apparatus comprising: 
a communications interface (See Routson, Fig. 15, interface); 
memory (See Routson, See Fig. 15, memory); and 
control circuitry coupled to the communications interface and the memory, the memory storing instructions that, when carried out by the control circuitry (See Routson, Fig. 15, Computer system 1500), cause the control circuitry to: 
based on creation of a user account on a local system that enables a particular user to use the local system, electronically receive a user creation message at a central system and from the local system, the user creation message having a set of aliases which includes a particular alias that is based on a particular local user identifier that uniquely identifies the particular user to the local system, the particular user being an organization (See Routson Fig. 1, 106 and Fig 5B, 514 ” Matching and filtering process 514 does the filtering based on PID data 404 found in CLIC database 112. In this case, the PID information 404 relates to John B. Doe. Therefore, information pertaining to John B. Doe, i.e., names, addresses, SSN information, and phone numbers, all of which could be related to John B. Doe, are passed by matching and filtering process 514, and then during step 206 are consolidated into the example centralized repository for sample external data 108A. Two particular items of data which have been extracted from the external database(s) 106 and consolidated into the centralized repository are a data record 606 pertaining to a consumer J B Doe and a data record 608 pertaining to a business owned by a J B Doe”);  
on a set of databases of the central system, electronically perform an alias recognition operation that attempts to recognize each alias of the set of aliases of the user creation message, the set of databases including (i) a master user database having master user entries which match users of the disparate local systems to master user identifiers that uniquely identify the users to the central system and (ii) an alias database having alias entries which match stored aliases to the master user identifiers, the stored aliases being based on local user identifiers that uniquely identify the users to the disparate local systems, the alias recognition operation providing an alias recognition result identifying any alias of the set of aliases of the user creation message that is recognized by the central system (See Routson Fig. 1, 106 and Fig 5B, 514 ” Matching and filtering process 514 does the filtering based on PID data 404 found in CLIC database 112. In this case, the PID information 404 relates to John B. Doe. Therefore, information pertaining to John B. Doe, i.e., names, addresses, SSN information, and phone numbers, all of which could be related to John B. Doe, are passed by matching and filtering process 514, and then during step 206 are consolidated into the example centralized repository for sample external data 108A. Two particular items of data which have been extracted from the external database(s) 106 and consolidated into the centralized repository are a data record 606 pertaining to a consumer J B Doe and a data record 608 pertaining to a business owned by a J B Doe”); and 
electronically perform an update operation on the set of databases based on the alias recognition result, the update operation updating the set of databases so that the central system is operative to identify the particular user based on each alias of the set of aliases of the user creation message (See Routson, See Paragraph 122, “updates are made to a data record for a customer anywhere in the business, suitable updates are also made to other data records for the same customer, stored on other databases throughout the business”).

With respect to claim 35, it is rejected on grounds corresponding to above rejected claim 26, because claim 35 is substantially equivalent to claim 26.

As to claim 36, Routson teaches the electronic apparatus of claim 34, wherein electronically receiving the user creation message further includes obtaining, as each alias of the set of aliases of the user creation message, a local system identifier which uniquely identifies one of the disparate local systems.

As to claim 37, Routson teaches the electronic apparatus of claim 34, wherein the organization uses a set of services provided by the disparate local systems, each disparate local system being operative to provide a different service to the organization (name variations, See Fig. 5B).

With respect to claim 38, it is rejected on grounds corresponding to above rejected claim 33, because claim 38 is substantially equivalent to claim 33.

Claim (s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Routson et al. (US Pub. No. 20070192122) in view of Iyoob et al. (US Pub. No. 20140279201).
The Routson et al. reference teaches all the limitations of claim 19.  Regarding claim 20, Routson et al. does not disclose collecting usage data from each of the disparate local systems, the usage data identifying activities performed by the disparate local systems on behalf of the users.
However, Iyoob et al. teaches the method of claim 19, further comprising: 
collecting usage data from each of the disparate local systems, the usage data identifying activities performed by the disparate local systems on behalf of the users (See Iyoob et al., Paragraph 74, “a cloud service consumer 210 to enable its cloud service users to implement (e.g., design, order, provision and control) cloud services across public, private and hybrid clouds. Examples of these capabilities include, but are not limited to enabling internal business and IT units to offer their cloud service users a single interface to design, order, provision and control virtual data centers (VDC) in public, private and hybrid infrastructure services; setting up a central environment for carrying out sourcing, procurement, fulfillment and billing processes and contracts with preferred public and private cloud providers; and tracking usage, chargeback, Quality of Service (QoS), SLA's and performance of internal and external cloud infrastructure service providers”); and 
based on the usage data collected from each of the disparate local systems, deriving a set of optimizations to perform on the disparate local systems (See Iyoob et al., Paragraph 73, “The CSB platform 202 serves as a cloud services brokerage and management platform that integrates multiple cloud provider services (e.g., internal or external) into a CSB platform portal through which cloud service consumers (e.g., business enterprises) can manage (e.g., optimize) the design, provisioning, ordering and control (i.e., consumption) of cloud services”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Routson et al.  (managing customer information within a database) with Iyoob (cloud computing architectures and management).  This would have facilitated optimizing resources.  See Iyoob et al. Paragraph 12.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: account management.  The close relation between both of the references highly suggest an expectation of success.
The Routson et al. reference teaches all the limitations of claim 19.  Regarding claim 21, Routson et al. does not disclose collecting usage data from first and ones of the second disparate local systems, the usage data identifying activities performed by the first and second disparate local systems on behalf of the users.
However, Iyoob et al. teaches the method of claim 19, further comprising: 
collecting usage data from first and ones of the second disparate local systems, the usage data identifying activities performed by the first and second disparate local systems on behalf of the users (See Iyoob et al., Paragraph 19 “a CSB platform configured in accordance with an embodiment of the present invention allows a cloud service consumer to provision multiple VDC change orders at once, with all provisioning tasks identified as a single set and automatically provisioned together; to automatically manage virtual resources and service provisioning using an intelligent asynchronous provisioning engine; and, once provisioned, to view the access and management details at any time”); and 
automatically adjusting operation of the first disparate local system based on usage data that identifies activities performed by the second disparate local system (See Iyoob et al., Paragraph 19 “a CSB platform configured in accordance with an embodiment of the present invention allows a cloud service consumer to provision multiple VDC change orders at once, with all provisioning tasks identified as a single set and automatically provisioned together; to automatically manage virtual resources and service provisioning using an intelligent asynchronous provisioning engine; and, once provisioned, to view the access and management details at any time”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Routson et al.  (managing customer information within a database) with Iyoob (cloud computing architectures and management).  This would have facilitated optimizing resources.  See Iyoob et al. Paragraph 12.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: account management.  The close relation between both of the references highly suggest an expectation of success.

The Routson et al. reference teaches all the limitations of claim 19.  Regarding claim 22, Routson et al. does not disclose collecting usage data from first and ones of the second disparate local systems, the usage data identifying activities performed by the first and second disparate local systems on behalf of the users.
However, Iyoob et al. teaches the method of claim 19, wherein the users are different organizations that utilize respective sets of cloud services provided by the disparate local systems, each disparate local system being operative to provide a different cloud service to the different organizations (See Iyoob et al., Paragraph 78, “Scenario dashboards can be saved and published and used to provide access to business organizations, IT resources, vendors and the like to align all parties on goals and implementation activities”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Routson et al.  (managing customer information within a database) with Iyoob (cloud computing architectures and management).  This would have facilitated optimizing resources.  See Iyoob et al. Paragraph 12.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: account management.  The close relation between both of the references highly suggest an expectation of success.


Claim (s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Routson et al. (US Pub. No. 20070192122) in view of Srinivasan et al. (US Pub. No. 20140075501).
The Routson et al. reference teaches all the limitations of claim 19.  Regarding claim 23, Routson does not disclose wherein the organization uses a set of services provided by the disparate local systems, each disparate local system being operative to provide a different service to the organization.
However, Srinivasan et al. discloses the method of claim 19, wherein the organization uses a set of services provided by the disparate local systems, each disparate local system being operative to provide a different service to the organization (See Srinivasan et al. Fig. 11, Paragraphs 45 “The identity domain subtree can include application identity user containers that contain application identity user aliases. The identity domain subtree can include application identity group containers that contain application identity group aliases”, Paragraph 76 “Some other applications or services executing within the cloud computing environment might be capable of recognizing identity domain names and behaving in variant ways depending on those identity domain names. Under such circumstances, the identity domain name can be parsed and extracted from the multi-tenant unique identifier for use by the application or service. The application or service can then determine which of the several identity domains it is to work with. Again, the fact that the multi-tenant unique identifier is constructed according to a well-defined canonical format makes this potentially beneficial extraction relatively simple to perform in an automated manner”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Routson et al.  (managing customer information within a database) with Srinivasan et al. (computer security, and more specifically to identity management within a cloud computing environment).  This would have facilitated saving resources.  See Srinivasan et al. Paragraph 3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: account management.  The close relation between both of the references highly suggest an expectation of success.
The Routson et al. reference teaches all the limitations of claim 19.  Regarding claim 24, Routson does not disclose wherein the organization uses a set of services provided by the disparate local systems, each disparate local system being operative to provide a different service to the organization.
However, Srinivasan et al. discloses the method of claim 19, wherein: 
prior to electronically performing the update operation, the central system prevented human workers belonging to the organization from using the local system due to improper authentication but allowed the human workers belonging to the organization to use another local system of the disparate local systems due to proper authentication (See Paragraph 59, In one embodiment of the invention, the enterprise identifier of an underlying AppleCore session can remain as the existing end user identifier when an application identifier context switch is executed. The VPD policies that are associated with a user's identity domain consequently can remain in scope. As a result, while the elevated data privileges and functional privileges can reflect those of the application identifier, the data privileges in scope can apply within the scope of the user's enterprise or identity domain VPD stripe); and 
the method further comprises, based on electronically performing the update operation, allowing the human workers belonging to the organization to use the local system due to proper authentication (See Paragraph 69, In an embodiment of the invention, entities also can be classified based on whether those entities are (a) dedicated to a specific identity domain or (b) infrastructure components that are not dedicated to any specific identity domain. Infrastructure components can include a system provisioning component that is responsible for provisioning service instances to specific identity domains. Infrastructure components also can include an access management component, which can provide single sign-on (SSO) functionality for user entities relative to service instance entities. Infrastructure components can include identity management (IDM) components that manage identities that are stored in the LDAP directory. These infrastructure components can interact directly with the LDAP system for the purpose of authenticating and authorizing entities that interact with those infrastructure components).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Routson et al.  (managing customer information within a database) with Srinivasan et al. (computer security, and more specifically to identity management within a cloud computing environment).  This would have facilitated saving resources.  See Srinivasan et al. Paragraph 3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: account management.  The close relation between both of the references highly suggest an expectation of success.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20140143211 is directed to Managing And Reconciling Information Technology Assets In A Configuration Database:   [0041] As in the above case in which the naming rules overlap, a discovered resource is determined by the CMDB to be a duplicate or alias of an existing resource in the network if a valid name of the resource matches a name of an existing resource. In other words, all of the attributes of the discovered resource that are used to create a valid name of the resource match the attributes of the existing resource that were previously used to create the name of the existing resource as recorded in a Master-Alias table in the CMDB. A discovered resource is a computing resource detected by a resource management program during a scan of a network of resources. An existing resource is a computing resource previously scanned by the CMDB and whose attribute information was collected and stored by the CMDB as a master or alias name in a Master-Alias table. In contrast, if none of the valid names of the discovered resource match a name of an existing resource recorded in the CMDB, the discovered resource is determined by the CMDB to be a new resource. A method for correlating resource names, fixing duplicate name instances, and creating new resources in a CMDB is disclosed in co-pending U.S. Patent Application Publication No. 2008/0021917, filed Jul. 24, 2006 and titled "Resource Name Reconciliation in a Configuration Database", which is hereby incorporated by reference in its entirety. However, when the naming rules overlap, there can be situations as a normal part of a resource life cycle in which only some of the identifying attributes of a discovered resource match the attributes of an existing resource. In other words, the CMDB may determine that there is a partial match of attributes (and thus valid names) between a discovered resource and existing resource. Attributes of a resource may change during the resource life cycle, such as an IP address and MAC address temporarily assigned to the resource, or even an MMS or fully qualified domain name (FQDN) of the resource that is changed by the customer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154